Citation Nr: 0818410	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for status post left knee 
cartilage repair with scars, currently evaluated at 20 
percent.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the benefit sought 
on appeal.  The veteran expressed disagreement with the 
decision and appealed to the Board.  Thereafter, the RO 
referred the case to the Board for appellate review.  
Additional medical evidence was received in March 2005, 
accompanied by a waiver of RO consideration.

The Board denied the veteran's claim for an increased 
disability rating for a left knee disability in an October 
2005 decision.  The veteran appealed the Board's October 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2007 brief, the veteran's 
attorney requested that the Court remand the Board's October 
2005 decision for consideration as to whether referral for an 
extraschedular rating is warranted by the evidence of record.  
In a November 2007 order, the Court agreed that the evidence 
reasonably raised the issue of extraschedular consideration 
and that the Board failed to address this issue in its 
analysis.  The Court accordingly vacated the October 2005 
Board decision and remanded the matter for readjudication.  
The Court noted that it was rejecting the appellant's 
contention that the Board failed to adequately discuss in its 
reasons and bases why the veteran's left knee pain and 
functional loss due to such pain did not warrant an increase 
in his disability rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007), and DeLuca v. Brown, 8 Vet. App. 202 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected knee disorder is 
manifested by subjective complaints of pain, moderate 
limitation of motion, and complaints of pain on motion, 
without any instability or subluxation, resulting in no more 
than a moderate level of functional loss.

3.  The veteran does not have arthritis in the left knee.

4.  The competent evidence does not demonstrate that the 
veteran's service-connected knee disorder results in marked 
interference with employment or necessitates frequent 
hospitalization or that other factors render impractical the 
application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for status post left knee cartilage repair with scars have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) notify the claimant which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide, 
38 U.S.C.A. § 5103(a) (West 2002), and (4) VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that a January 2004 letter fully satisfied these duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the January 2004 letter requested 
that the veteran provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran.  Although not expressly told to 
provide any relevant evidence in his possession, the January 
2004 letter stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  The Board concludes that a reasonable person 
reading this statement would understand the need to submit 
any evidence in his or her possession pertaining to the claim 
on appeal.  As such, there is no prejudice to the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Finally, the January 2004 letter advised the veteran what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The January 2004 letter was sent to the veteran prior to the 
April 2004 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was never provided notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006) regarding the establishment of an effective date.  
Such error is deemed nonprejudicial to the veteran, however, 
because the Board has concluded a preponderance of the 
evidence is against this claim.  Any questions as to the 
appropriate effective date to be assigned have therefore been 
rendered moot, and the absence of notice on the effective 
date should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

In the present case, the aforementioned January 2004 letter 
provided part (1)(a) notice, expressly informing the veteran 
of the need to provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  Additionally, this letter 
notified the veteran that he should submit medical evidence, 
including letters from his physicians, in support of his 
claim, as well as lay statements from persons who could 
comment on how his disability had worsened.  He was also told 
that VA would assist him in obtaining records from State or 
local governments, private medical providers, or current and 
former employers. 

With respect to part (4) Vazquez-Flores notice, the Board 
observes that the veteran's left knee disability is rated 
under Diagnostic Code 5257, which considers only the severity 
of the disability and not specific criteria.  Thus, there is 
no need for notice beyond that provided in part (1).  Id.  

None of the letters sent to the veteran throughout this 
appeal expressly provided notice of elements (1)(b) or (2).  
Nevertheless, the Board finds that it may proceed with a 
decision because it has carefully reviewed the record and 
concludes that any Vazquez-Flores notice errors were 
nonprejudicial to the veteran for the reasons discussed 
below.  Additionally, there is nothing to indicate that these 
notice errors affected the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the Board finds that the 
veteran demonstrated actual knowledge of the need to present 
evidence showing the impact of his service-connected 
disability on his employment and daily life.  In this regard, 
the veteran told the March 2004 VA examiner that he was 
seeking reevaluation of his service-connected left knee 
disability because of increasing difficulties at work.  
Similarly, he reported that his left knee impacted his daily 
life by requiring him to take more breaks, such as when he 
mowed the lawn at home.  See March 2004 VA Examination 
Report.  These statements illustrate that the veteran was 
aware of the need to show how his left knee disability 
impacted his daily life and employment.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the veteran or the 
veteran's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim).  Cf. 
Vazquez, supra (the mere act of submitting evidence does not 
demonstrate actual knowledge).  As such, the lack of specific 
notice is not prejudicial to the veteran.  See Sanders, 
supra.

Regarding part (3) notice, the Board finds that the veteran 
demonstrated actual knowledge through his accredited 
representative that a disability rating was assigned by 
applying criteria from relevant diagnostic codes in Part 4, 
Title 38 of the Code of Federal Regulations to assign a 
disability rating from 0 to 100 percent.  The Board notes 
that the veteran has been represented by counsel throughout 
this appeal.  A review of the February 2007 brief to the 
Court reveals a legal argument for extraschedular 
consideration.  See February 2007 Appellant's Brief, p. 6.  
Such argument reflects an implicit understanding that 
disabilities are assigned a rating based on certain criteria 
from 0 to 100 percent except under unusual circumstances.  
Thus, actual knowledge of part (3) notice is demonstrated and 
any notice defect is cured.  See Sanders, supra.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file, as well as relevant post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  In May 2008, the veteran's 
attorney indicated that the veteran had no additional 
evidence to submit.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a medical examination in March 
2004, one month before the rating decision was issued, to 
obtain an opinion as to whether his left knee disability 
increased in severity such that a higher disability 
evaluation would be appropriate.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's knee disorder since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report is thorough and is supported by VA 
outpatient treatment records.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations, and the record is ready for 
appellate review.

Analysis

The veteran has been assigned a 20 percent disability rating 
for status post left knee cartilage repair with scars ("left 
knee disability") pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  He contends that his left knee disability 
is more disabling than currently evaluated and has appealed 
for an increased rating.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: prior rating decisions; a March 2004 VA examination 
report; VA medical records from Poplar Bluff VA Medical 
Center (MC), John Cochran VAMC and Muskogee VAMC reflective 
of treatment ranging from August 1991 to January 2004; as 
well as private medical records, including treatment reports 
from St. John's Regional Health Center dated from October 
1982 to March 1999.  For the purpose of reviewing the medical 
history of the veteran's knee disorder, the Board also 
reviewed medical evidence developed in conjunction with prior 
claims, such as service medical records, surgical reports, VA 
examination reports, and private treatment records.  However, 
as noted below, it is the current severity of the veteran's 
knee disorder that is at question, and the older medical 
evidence offered nothing significant in this regard.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the veteran's 
claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings may be appropriate when the 
competent evidence of record demonstrates a compensable 
increase in severity during the appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For reasons discussed in 
more detail below, the Board finds that the veteran's 
service-connected left knee disability did not increase in 
severity during this appeal sufficient to warrant a higher 
evaluation; therefore, a staged rating is unnecessary.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27 (2007).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this case, the veteran's left knee disability was 
evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259 and 5257.  Diagnostic Code 
5259 provides for a 10 percent rating for the removal of 
semilunar cartilage that is symptomatic.  A 10 percent rating 
is the highest evaluation a veteran may receive under this 
Diagnostic Code.  

In lieu of limiting the veteran to a 10 percent evaluation, 
it appears that the RO utilized Diagnostic Code 5257, the 
code that rates other impairments of the knee and, in 
particular, impairments involving recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This code provides for the assignment 
of a 10 percent rating when there is slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.  Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 
6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2007).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  However, the Board acknowledges that pursuant to 
opinions from the VA General Counsel, arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003/5010 and 5257.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Specifically, the disability might be assigned a 
separate evaluation for degenerative joint disease, which is 
evaluated pursuant to the criteria of Diagnostic Code 5010 
for traumatic arthritis.  The criteria of Diagnostic Code 
5010 for traumatic arthritis are rated based on the criteria 
of Diagnostic Code 5003 for degenerative arthritis 
established by X-ray findings, which will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Also, a knee disorder rated under Diagnostic Code 5257 may 
involve additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Codes 5260 or 
5261 that meets the criteria for a noncompensable rating.  
Id.  Therefore, if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also X-ray evidence of arthritis and/or limitation of motion, 
separate ratings are available under Diagnostic Codes 5003-
5010, 5260, and 5261.  See also VAOPGCPREC 9-98.

The Board begins its analysis of the veteran's appeal by 
analyzing whether he is entitled to an increased rating 
pursuant to Diagnostic Code 5257.  In this regard, the 
evidence shows that a January 2004 Muskogee VAMC medical 
record reported that the veteran had mild left knee 
instability in the medial collateral ligament (MCL) and a 
positive McMurray test.  The veteran's March 2004 VA 
examination revealed that the veteran had a gait with a very 
slight limp; he was without any assistive device at the time 
of the examination and was not wearing any braces on his 
knees.  The March 2004 physical examination of the knee 
revealed mild bony hypertrophy and trace effusion.  The 
veteran's Drawer test was negative, his McMurray's test was 
slightly positive with varus stress, and his collateral 
ligaments were intact.  The examiner reported that the 
veteran's Achilles was in line and the feet showed no signs 
of unusual weight bearing.  

Based upon this evidence, the Board finds that the veteran's 
left knee instability is at most mild.  Recent medical 
examiners have classified the degree of instability as mild, 
and the Board can discern no inconsistencies in the medical 
evidence indicating this classification is inappropriate.  
The fact that the instability is currently mild is balanced 
by the fact that, historically, the veteran has had no 
instability of the knee.  See 1996 and 1998 VA examination 
reports.

In fact, given that the Diagnostic Code provides for a 10 
percent rating for slight lateral instability of a knee and a 
20 percent rating for moderate lateral instability, the Board 
believes that the veteran may in fact be overcompensated for 
his disability based upon objective impairment alone (not 
accounting for pain).  The 1996 rating decision that granted 
the 20 percent rating noted that no instability or 
subluxation was present, but indicated the rating was based 
on pain and moderate decrease in range of motion.  However, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, it appears the RO considered the veteran's loss of 
range of motion (even though noncompensable under the 
appropriate diagnostic codes, as discussed in more detail 
below), along with his complaints of pain, to grant him a 
disability rating consummate with a moderate disability.  In 
light of the fact that the current instability is no more 
than mild in nature, it certainly cannot be concluded that 
his disability is "severe," such as to warrant a higher 
rating under Diagnostic Code 5257. 

The veteran's left knee can also be evaluated under other 
diagnostic criteria.  If the evidence as applied to that 
criteria yields a higher evaluation, the disability may be 
assigned that higher evaluation in place of the 20 percent 
evaluation under Diagnostic Code 5257; or in certain 
instances discussed previously, may be assigned in addition 
to the veteran's current evaluation.  The Board has 
considered whether the veteran's disability can be evaluated 
under Diagnostic Code 5010 for traumatic arthritis, and finds 
that there is no competent medical evidence in the record 
that the veteran should be compensated pursuant to this 
diagnostic code.  

While some of the veteran's older medical records dated in 
October 1982 and October 1992 indicated that he might have 
early degenerative joint changes, subsequent medical records 
noted no significant osteoarthritic changes.  Specifically, 
X-rays in November 1992 showed unremarkable joint space.  X-
rays in March 1994 showed no bone or joint pathology.  A July 
1996 medical record noted that X-rays were taken of the 
veteran's left knee and there were no significant 
osteoarthritic changes.  In March 1998, X-rays were taken at 
Poplar Bluff VAMC in order to rule out arthritis; and these 
X-rays revealed no evidence of significant osteoarthritic 
changes.  In June 1998, an X-ray examination performed at 
Poplar Bluff VAMC was grossly negative for both knees.  
Thereafter, a February 2003 medical record from Poplar Bluff 
VAMC reported two views of the left knee taken that showed no 
significant degenerative changes.  

The veteran subsequently submitted additional evidence in 
support of his claim.  One record dated in March 2004 from 
the Muskogee VAMC indicated that a two-view left knee 
examination was performed and it revealed a normal anatomy.  
The Board notes that the other records submitted by the 
veteran were either previously contained in the file or not 
related to the present claim.  

The only indications in the file the veteran has arthritis of 
the left knee are the June 1998 VA examination report 
indicating X-rays showed minimal degenerative changes and a 
February 2003 VA outpatient treatment record diagnosing 
"probable" arthritis.  However, the June 1998 notation is 
negated by X-rays done that same month, as well as all X-ray 
reports since then.  The same holds true for the 2003 
notation.  Arthritis is a diagnosis that must be established 
by X-ray evidence, see Diagnostic Code 5003.  As all of the 
most recent medical evidence indicates that the veteran has 
not been diagnosed with traumatic arthritis, Diagnostic Codes 
5003 and 5010 are inapplicable. 

Diagnostic Codes 5260 and 5261 apply when rating a knee 
disability in terms of the knee's limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 and 5262.  The 
medical evidence of record in this case does not document 
left knee motion limited to a degree warranting assignment of 
even a noncompensable rating pursuant to Diagnostic Code 5260 
or 5261.  The Board observes that normal range of motion for 
the knee is zero degrees of extension and 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  In order to be 
eligible for a compensable evaluation, the veteran's flexion 
would need to be limited to 45 degrees or less or his 
extension to 10 degrees or more.  In this case, the veteran's 
March 2004 examination revealed that flexion could occur to 
95 degrees with complaints of pain and to 0 degrees of 
extension with pain; and that the pain experienced with range 
of motion occurred at a limiting degree.  There is also a 
February 2003 VA outpatient record showing range of motion 
from 0 to 80 degrees.  As these findings do not meet the 
criteria for a compensable rating under these Diagnostic 
Codes, a separate rating cannot be assigned. 

Several of the other potentially applicable sets of criteria 
- for example, the criteria of Diagnostic Codes 5258 (for 
dislocated semilunar cartilage) and 5263 (for genu 
recurvatum) - cannot be applied in this case, for they do not 
provide for an evaluation in excess of the currently assigned 
20 percent.  The criteria of Diagnostic Code 5262, for 
impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
left knee disability is manifested by malunion or nonunion of 
the tibia and fibula.  The criteria of Diagnostic Code 5256, 
for ankylosis, also are inapplicable in this case because the 
evidence of record does not indicate the veteran's left knee 
disability is manifested by ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move his left knee, albeit 
with some limitation, so it is clearly not ankylosed.  

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran has consistently 
complained of pain in the left knee.  While the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As noted above, despite the fact that Diagnostic Code 5257 is 
not based on limitation of motion, the RO assigned the 
current 20 percent rating to compensate the veteran for his 
decrease in range of motion (that would otherwise be 
noncompensable) and his complaints of pain.  However, despite 
the veteran's complaints, the recent medical evidence shows 
that he is, at most, slightly disabled from a functional 
standpoint.  The VA examiner reported that the veteran 
experienced pain with range of motion at a limiting degree; 
and that the veteran's range of motion was limited by pain.  
However, motion was, at most, moderately limited despite his 
complaints of pain.  There is no evidence of incoordination, 
positive lack of endurance, fatigue or weakness.  The 
veteran's gait has been noted as normal, or only with a 
"slight" limp.  He does not use supportive devices.  The 
Board notes that an addendum to the VA examination reported 
that the main factors affecting the veteran's left knee 
included pain and the lack of endurance equally.  While the 
examiner diagnosed the veteran with mild to moderate 
functional loss secondary to pain and lack of endurance, the 
Board finds that the current 20 percent rating adequately 
compensates the veteran for his knee pain in light of the 
slight to mild instability of the knee he experiences.  In 
other words, the Board finds that the veteran's rating of 20 
percent took into consideration the veteran's complaints of 
pain, and was expressly assigned because of the veteran's 
pain, in light of the objective findings of slight-to-mild 
instability.  As such, there is no basis for a higher rating 
under the Rating Schedule.  See 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2004); DeLuca, 8 Vet. App. at 202.  

Finally, the Board notes that the veteran's service-connected 
disability has been characterized as including scars, 
presumably from the prior knee surgeries.  There has been no 
contention, however, that the scars are of such severity as 
to warrant a separate rating, and there are no notations in 
the medical evidence from which the Board could conclude that 
such a rating would be appropriate.

At the March 2004 VA examination, the veteran reported that 
it was becoming increasingly difficult for him to work as a 
dump truck driver due to his service-connected left knee 
disability.  Specifically, he described difficulty using the 
clutch because it required him to bend his left knee; this 
occurred numerous times throughout the day.  Additionally, 
the veteran indicated that he quit a cross-country truck 
driving job because he could not tolerate that kind of 
driving.  

In light of the above, the Board considered whether this case 
warrants referral for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the veteran 
also told the March 2004 VA examiner that he has not missed 
any work due to his left knee disability.  Moreover, there is 
no indication that he was fired from or denied a job due to 
his left knee disability; rather, with respect to the cross-
country truck driving job, he voluntarily quit.  Cf. Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1996).  He was able to find 
other employment compatible with his work experience.  There 
is also no competent evidence of record that the veteran's 
left knee disability has necessitated frequent periods of 
hospitalization or bed rest.  See, e.g., March 2004 VA 
Examination Report (veteran reported that no bed rest had 
recently been recommended).  The Board is sympathetic to the 
fact that the veteran's left knee disability causes him pain 
at work, as well as some difficulties in performing his 
tasks; however, such difficulties do not rise to the level of 
marked interference with employment.  In this regard, he 
continues to maintain full-time employment and does not miss 
work due to his left knee disability.  The Board therefore 
finds that the disability rating currently assigned to the 
veteran's left knee disability adequately compensates him for 
his loss in earning capacity, and in the absence of the above 
discussed factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash, supra.

In sum, the Board finds that the criteria for a higher 
disability rating are not met, and that a preponderance of 
the evidence is against the appeal to establish entitlement 
to a higher rating for a left knee disability.  38 U.S.C.A. § 
5107(b).  The veteran's appeal is denied.


ORDER

A rating in excess of 20 percent for status post left knee 
cartilage repair with scars is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


